         Case 5:18-cv-01040-FB Document 1 Filed 10/03/18 Page 1 of 8



                     UNTIED STATES DISTRICT COURT
                       WESTERN DISTRICT OF TEXAS
                           SAN ANTONIO DIVISION
John Schield and Alexis Schield            §
                                           §
                                           §   Civil Action No.
                                           §
v                                          §        5:18-cv-1040
                                           §
                                           §
                                           §
I.Q. Data International , Inc. d/b/a       §
                                           §
RentCollect Global                         §


                                       Complaint

                         ______________________________

Introduction
    1. Congress enacted the Fair Debt Collection Practices Ac t to stop

      the mistreatment of consumers by debt collectors. In the

      preamble to the FDCPA Congress stated that abundant evidence

      of the use of abusive, deceptive, and unfair practices by debt

      collectors contribute to the number of personal bankruptcies,

      martial instability, the lo ss of jobs, and invasions of individual

      privacy.

    2. Different provisions of the FDCPA provide protections from

      various acts. Harassment or abuse, false or misleading
          Case 5:18-cv-01040-FB Document 1 Filed 10/03/18 Page 2 of 8




     representations, and unfair practices are a non-exhaustive list of

     the general categories of acts prohibited by the FDCPA.

  3. The Schields bring this action for the knowing misrepresentations

     and harassment by Defendant.


Jurisdiction & Venue
  4. Jurisdiction of this Court arises under 15 U.S.C. § 1692k(d) and

     28 U.S.C. § 1331.

  5. Venue is proper in this district and division pursuant to 28 U.S.C.

     § 1391(b) as a substantial part of the events or omissions giving

     rise to Plaintiffs’ claims occurred here.


Parties

  6. Plaintiffs, John Schield and Alexis Schield are a natural persons

     who resided in in San Antonio, Bexar County, Texas at all the

     times the acts and omission giving rise to this action occurred.

  7. Defendant, I.Q. Data International, Inc. d/b/a RentCollect Global,

     is a Washington for-profit corporation who may be served via its

     registered agent Corporation Service Company at 300 Deschutes

     Way SW, Ste 304, Tumwater, WA 98501.
           Case 5:18-cv-01040-FB Document 1 Filed 10/03/18 Page 3 of 8




Facts

  8. IQ regularly collects, and attempts to collect, defaulted debts

        which were incurred, or alleged to have been incurred, for

        personal, family, or household purposes on behalf of others using

        the U.S. Mail, telephone, and internet.

  9. The principal purpose of IQ is the collection of such debts.


  10. The debt that the Schields allegedly incurred was for unpaid rent

        (the “Debt”).

  11. John Schield is a United States Army officer.

  12. As part of his duties a soldier, Mr. Schield accesses classified

        information.

  13. Due to the nature of his work, Mr. Schield is in a sec ure facility

        during his work hours. He is required to keep his cell phone kept

        outside of this facility.

  14. In order to maintain access to this classified information the

        Army monitors his credit report.

  15. Before being stationed in San Antonio, Mr. Schield was

        stationed in Tacoma, Washington.

  16. After receiving orders for a permanent change of station, he told

        his apartment complex in Tacoma that he would be mo ving.
     Case 5:18-cv-01040-FB Document 1 Filed 10/03/18 Page 4 of 8




17. He tendered a copy of his orders and 30 days rent before mo ving

  out.

18. After reporting for duty in San Antonio, Mr. Schield began

  receiving calls to his cell phone.

19. After leaving work, he saw several calls from an unfamiliar

  number.

20. He called the number back and learned that it was IQ trying to

  collect an alleged debt from his former apartment complex in

  Tacoma.

21. He called the apartment complex and went over his account. It

  turned out that the apartment complex owed him money.

22. The complex mailed him a letter stating that a refund check

  would be sent. The letter included a statement of move out

  charges

23. Exhibit A is a true and correct copy of the letter and statement

  the apartment complex sent him, except that it has been redacted

  per Fed. R. Civ. P. 5.2.

24. In an email dated August 1, 2018 Mr. Schield forwarded this

  letter and statement to IQ.
       Case 5:18-cv-01040-FB Document 1 Filed 10/03/18 Page 5 of 8




  25. Exhibit B is a true and correct print-out of this email showing

     that the letter and accounting from the complex were attached,

     except that the email has been redacted per Fed. R. Civ. P. 5.2.

  26. IQ continued to call, attempting to collect a debt that Schield

     did not owe after receiving proof that he did not owe it.

  27. On or about September 8, 2018 IQ began reported the debt on

     the Schields’ credit reports.

  28. Exhibit C is a true and correct copy of a cell phone screenshot

     of Mr. Schield’s credit report.

  29. Because the Army monitors Mr. Schield’s credit report, he

     disclosed the alleged debt to and accompan ying false credit

     reporting to his chain of command.

  30. IQ called Mr. Schield’s cell phone approximately 15 times and

     Mrs. Schield’s cell phone 7 times.

  31. On information and belief IQ used an automatic telephone

     dialing system to place calls to the Schields’ cell phones.


First Cause of Action – Fair Debt Collection Practices Act
  32. IQ is a debt collector as defined by 15 U.S.C. § 1692a(6).

  33. The Debt is a debt as defined by 15 U.S .C. § 1692a(5).

  34. The Schields are consumers as defined by 15 U.S.C. § 1692a( 3).
       Case 5:18-cv-01040-FB Document 1 Filed 10/03/18 Page 6 of 8




  35. IQ’s calls and false credit reporting are communication as

    defined by 15 U.S.C. § 1692a(2).

  36. IQ violated the FDCPA in that:

       a. It communicated credit information which it knew or

          should have known to be false in vi olation of 15 U.S.C. §

          1692e(8);

       b. Falsely representing the character, amount, or legal status

          of a debt in violation of 1692e(2) (A);

       c. Using a false representation in collecti ng a debt in violation

          of 15 U.S.C. § 1692e(10); and

       d. Failing to send notice of debt within five days of this initial

          communication as required by 15 U.S.C. § 1692g.

  37. These violations caused Mr. Schield embarrassment,

    humiliation, and frustration in that he had to report this, a debt

    he did not owe, to his chain of command.


Second Cause of Action – Telephone Consumer Protection Act
  38. The Schields cellular telephone numbers were assigned to a

    cellular telephone service as defined by 47 U.S.C. §

    227(b)(1)(A)(iii).
         Case 5:18-cv-01040-FB Document 1 Filed 10/03/18 Page 7 of 8




  39. IQ maintains an automatic telephone dialing system as defined

     by 47 U.S.C. § 227(a)(1).

  40. IQ used this automatic telephone dialing system to place calls to

     the Schields’ cell phones in violation of 47 U.S.C. §

     227(b)(1)(A)(iii).

  41. IQ’s calls were not for emergency purposes.


  42. The Schields never gave prior express written consent to IQ

     permitting it to call thei r cell phones with an automatic

     telephone dialing system.


Jury Demand
  43. Plaintiff demands this case be tried before a jury.


Prayer for Relief
Plaintiff prays, that this Court enter judgment against Defendant and

in favor of Plaintiff for:

  a. Actual damages per 15 U.S.C. § 1692k(a)(1);

  b. Statutory damages per 15 U.S.C. § 1692k(a)(2);

  c. Attorney’s fees, costs, and litigation expenses per 15 U.S.C. §

     1692k(a)(3);
       Case 5:18-cv-01040-FB Document 1 Filed 10/03/18 Page 8 of 8




  d. Statutory damages of $500 for each violation of the Telephone

     Consumer Protection Act per 47 U.S.C. § 227(b)(3)(B);

  e. Statutory damages of $1,500 for each knowing and/or willful

     violation of the TCPA pursuant to 47 U.S.C. § 227(b)(3)(B) and

     47 U.S.C. § 227(b)(3)(C); and

  f. All other and further relief available in law or in equity.

Dated: October 3, 2018           Respectfully Submitted,

                                 /s/William M. Clanton
                                 William M. Clanton
                                 Texas Bar No. 24049436

                                 Law Office of Bill Clanton, P.C.
                                 926 Chulie
                                 San Antonio, TX 78216
                                 210 226 0800
                                 210 338 8660 fax
                                 bill@clantonlawoffice.com
